             Case 1:19-cv-01325-EDK Document 8 Filed 11/12/19 Page 1 of 1



             3■   的2復 ■it2b Stttt2/Court of∫ 2bet,I                            CI凛 如メ
                                              (PrO Se)



                                                     )
MARK DOWNEY,                                 )
                                                     )
                        Plainti氏              )
                                                     )     No.19‐ 1325C
        v。                              )            (Filed:November 12,2019)
                                                     )
THE UNITED STATES OF AMERICA,                    )
                                                     )
                        Dcfcndant.                )
                                                     )



                                              ORDER


       Plaintiff, proceeding pro se, has filed this civil action against the United States. Plaintiff

submitted his complaint with an incomplete application to proceed in forma pauperis ("IFP"). On

September    6,20Ig,the Court ordered Plaintiff to complete      and refile his IFP application by

October 7,2019. Docket No. 5. The Court notified the Plaintiff that if he failed to comply with

the Court's order, then this action would be dismissed without prejudice for failure to prosecute

under Rule 41 of the Rules of the Court of Federal Claims.

       As Plaintiff did not refile his IFP application by the deadline, this case is DISMISSED

without prejudice.

       The Clerk of Court is directed to mail a copy of this Order to the Plaintiff.

       IT IS SO ORDERED.


                                                             μ 〃 ノ
                                                         ELAINE D.KAPLAN
                                                         Judge




                                                                 7018 1830 0001 4963 6427
